DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant needs to change the claim status identifiers of instant claims 26-36  from “(Previously presented)” to --- (Withdrawn) ---.
In view of the amendment, previous 112(b) rejection on claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17, 19, 20, 22, 23 and 25 is hereby withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  (i) At the beginning of line 4, applicant needs to insert --- composition --- between “sunscreen” and “being”; (ii) at the end of line 4, applicant needs to insert --- composition --- between “sunscreen” and “having”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17, 19, 20, 22, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claim 1, applicant recite that the zinc oxide is not surface-treated (applicant also amended present specification to include the statement “U.S. Patent No. 5,827,508 teaches a sunscreen composition comprising from 0.1% to about 10% of avobenzone and from about 0.1% to about 20% of a surface-treated zinc oxide”).  There is no support for such limitation in the originally filed disclosure.  
	In their REMARKS filed on October 15, 2021, applicant state that the specification as filed incorporates by reference International Patent Publication No. Wo 2009/089523 at paragraph [0017].  Applicant then states that at pg.4, line 12 of WO 2009/089523, the WO document cites “U.S. Patent No. 5,827,508 (teaching a sunscreen composition comprising from 0.1% to about 10% of avobenzone and from about 0.1% to about 20% of a surface-treated zinc oxide)”.  Applicant thus argue that no new mater was added.
However, 37 C.F.R. 1.57 (c)(1) states the following:
"Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by the first paragraph of 35 U.S.C. 112;

The statement “U.S. Patent No. 5,827,508 (teaching a sunscreen composition comprising from 0.1% to about 10% of avobenzone and from about 0.1% to about 20% of a surface-treated zinc oxide)” is an essential material that is necessary to provide a support (written description) for the newly added limitation “wherein the zinc oxide is not surface-treated” in instant claim 1.  However, in instant case, such essential material was incorporated by reference to an International Patent Publication (WO 2009/089523), which itself cites U.S. Patent No. 5,827,508.  Thus, the essential material was not incorporated by reference, by way of an incorporation by reference to a U.S. patent or U.S. patent application publication only, which patent or patent application publication does not itself incorporate such essential material by reference, as required in 37 C.F.R. 157(c)(1).
	For the reasons explained above, the newly added limitation “wherein the zinc oxide is not surface-treated” (as well as the statement newly added to the present specification) constitutes a new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, applicant recite that the sunscreen composition (of claim 1) includes “a hydrophobic phase comprising an oil phase including one or more of . . .”  The claim language makes it unclear whether the oil phase is the same oil phase mentioned in claim 1.  Instant rejection on claim 20 can be overcome by stating --- wherein the oil phase is a hydrophobic phase including one or more of oils, fatty acids, . . . and emollients/moisturizers. ---  
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) In claim 23, on line 4, applicant recite “a zinc oxide powder comprising zinc oxide agglomerates.”  Yet, on lines 6-7, applicant recite “the powder having a number average zinc oxide aggregate size of . . .”.   It is unclear whether applicant are referring to the same thing or two different things when they recite “agglomerates” and “aggregates” (it is the Examiner’s understanding that aggregation forms clumps having strong chemical forces between particles whereas the agglomeration forms clumps having weak physical interaction between particles).  Applicant need to change “agglomerate” to --- aggregate --- if applicant are using the terms agglomerate and aggregate interchangeably to avoid any confusion.  (ii) Also, on line 6 of claim 23, applicant need to change “at 550nm” to --- at a wavelength of 550 nm --- so as to make the meaning of the claim more definite.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17, 19, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 2014/0255323 A1) in view of (i) Grune (US 2008/0233060 A1) or Grune (US 2012/0263661 A1), (ii) Kabana (“What is the difference between titanium dioxide and zinc oxide?”, an internet article (dated August 21, 2008) obtained from the website: https://kabanaskincare.com/faqs/what-is-the-difference-between-titanium-dioxide-and-zinc-oxide/) and (iii) Laba et al (US 2010/0143426 A1).
Ishida teaches ([0009]-[0021]) an organic UV absorber-free, oil-in-water emulsion sunscreen cosmetic that includes:

    PNG
    media_image1.png
    271
    710
    media_image1.png
    Greyscale

With respect to instant limitation “wherein the zinc oxide is not surface-treated,” even though Ishida does not explicitly teach that zinc oxide (and/or titanium dioxide), which is not surface-treated, can also be used in its invention, as evidenced by Grune’060 (see [0033], [0034], [0041], [0093]) or Grune’661 (see [0075], [0121] and claim 53), it is well known in the art that sunscreen compositions can equally be formed with either surface-treated zinc oxide or untreated zinc oxide. – (i) Grune’060 states ([0034]) that although the surface treatments allow for easier dispersion, since the coatings used for the surface treatments are objectionable to some consumers, sunscreen compositions have been provided with and without the use of surface treated ZnO.  Grune furthermore ([0041]) states that formulations were developed with ZnO that have no surface treatments and that create stable emulsions; (ii) Grune’661 states ([0121]) that “[c]oating micronized zinc oxide with silicone oil or surface treating are two methods of stabilizing the zinc oxide; however, both treatments are considered synthetic components and neither is fully adequate in that not all of the zinc oxide surface can be perfectly and completely coated.”  Thus, it would have been obvious to one skilled in the art to alternatively use zinc oxide, which is not surface-treated, in Ishida’s sunscreen composition so as to avoid synthetic components that are objectionable to some consumers.  
With respect to instant limitation “the sunscreen composition being free of titanium dioxide”, as shown above, Ishida teaches that its sunscreen cosmetic includes zinc oxide and/or titanium dioxide.  Furthermore, Kabana teaches that zinc oxide is a much safer and more effective sunscreen than titanium dioxide for the for the following reasons: Titanium dioxide’s UV absorption spectrum is not as broad spectrum in UVA and UVB as is zinc oxide; Zinc oxide is a better absorber across more wavelengths resulting in better, safer protection; Titanium dioxide creates more free radicals that do oxidative damage to one’s body and skin cells, and increases aging processes.  Based on Kabana’s teaching, it would have been obvious to use zinc oxide over titanium dioxide in Ichida’s sunscreen with a reasonable expectation of achieving both effectiveness and safety. 
With respect to instant limitation “the sunscreen composition being free from silicone materials”, as shown above, Ishida teaches that its zinc oxide (its component (A)) is hydrophobized with octyltriethoxysilane and/or dimethylpolysiloxane (the octyltriethoxysilane is non-silicone and dimethylpolysiloxane is a silicone).  Ishida also teaches that its sunscreen cosmetics includes either a silicone or a sugar ester of structure containing a carboxyl group as the component (C).  As evidenced by Laba ([0004]), it is known in the art that silicone (polysiloxane) and its derivatives are undergoing scrutiny due to safety and environmental concerns and may fall out of favor with consumers requiring sunscreen formulators to find suitable substitutes.  Thus, it would have been obvious to one skilled in the art to use (i) zinc oxide hydrophobized with octyltriethoxysilane (which is non-silicone) as component (A) and (ii) a sugar ester of structure containing a carboxyl group (over silicone) as component (C) in Ishida’s sunscreen cosmetic so as to achieve silicon-free sunscreen cosmetic with a reasonable expectation of alleviating safety and environmental concerns.  
With respect to instant limitation as tot 20-25% zinc oxide and 24-31% water, Ishida teaches ([0017] and [0053]) that zinc oxide can be present in the amount of 3-35 mass % and that water is present in the amount of 20-55 mass%, preferably.  Ishida’s ranges for zinc oxide and water overlap with instant ranges for zinc oxide and water, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With respect to instant limitation of SPF rating of 50 or more, it is the Examiner’s position that the sunscreen cosmetic obtained from the teachings of Ishida in view of Kabana and Laba (i.e., sunscreen, which is silicone-free, titanium dioxide-free, organic UV absorber-free and having the amounts of zinc oxide and water that overlap with instant ranges for the amounts of zinc oxide and water) would inherently have an SPF rating of 50 or more as instantly recited.  Besides, Ishida teaches ([0048] and [0055]) that its sunscreen cosmetic can achieve high SPF due to large amounts of the UV scattering agent (such as hydrophobized zinc oxide).
Thus, Ishida in view of (Grune’060 or Grune’661), Kabana and Laba renders obvious instant claims 1, 3, 5, 6, 8, 9, 11, 13, 15-17 and 25 (as to claim 25, Ishida does not state that its sunscreen formulation can contain an anti-inflammatory agent).
With respect to instant claim 19, Ishida teaches (see Tables 1 and 2) that the aqueous phase of the emulsion contains water as well as glycerin.  Thus, Ishida in view of (Grune’060 or Grune’661), Kabana and Laba renders obvious instant claim 19.
With respect to instant claim 20, Ishida teaches (see [0034], Tables 1 and 2) the oil phase of the emulsion contains squalene (Ishida’s oil component).  Thus, Ishida in view of (Grune’060 or Grune’661), Kabana and Laba renders obvious instant claim 20.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 2014/0255323 A1) in view of (i) Grune (US 2008/0233060 A1) or Grune (US 2012/0263661 A1), (ii) Kabana (“What is the difference between titanium dioxide and zinc oxide?”, an internet article (dated August 21, 2008) obtained from the website: https://kabanaskincare.com/faqs/what-is-the-difference-between-titanium-dioxide-and-zinc-oxide/) and (iii) Laba et al (US 2010/0143426 A1) as applied to claim 1 above, and further in view of (iv) Tsuzuki et al (US 2010/0316582 A1).
With respect to instant claim 22, Ishida in view of Grune’060 or Grune’661, Kabana and Laba does not teach that its zinc oxide is in the form of aggregates of primary particles.  Ishida teaches ([0090]) that its oil-in-water emulsion sunscreen was able to suppress the whiteness of the UV scattering agent which becomes noticeable upon application (this implies that Ishida desires to decrease the whiteness in order to provide transparency of its sunscreen cosmetic).  Tsuzuki states ([0016]-[0017]) that there remains a need for photoprotective formulations (such as sunscreen formulations) comprising zinc oxide that provide substantially visible transparency or decreased whitening while alleviating concerns about transdermal penetration due to nano-sized zinc oxide particles.  In its invention, Tsuzuki teaches ([0018] and Table 2) a broad-spectrum UV photoprotective composition comprising mesoporous zinc oxide aggregates (having an average aggregate size of at least 0.8 microns) dispersed in a carrier.  Tsuzuki teaches that such composition achieves high transparency and also teaches ([0019]) that sufficient amount of zinc oxide is included in the composition to achieve an SPF greater than 50.  Based on Tsuzuki’s teaching, it would have been obvious to one skilled in the art to use mesoporous zinc oxide aggregates having an average aggregate size of at least 0.8 microns as Ishida’s zinc oxide component with a reasonable expectation of achieving high transparency of the sunscreen cosmetic without sacrificing its high SPF value.  Thus, Ishida in view of (Grune’060 or Grune’661), Kabana and Laba, and further in view of Tsuzuki renders obvious instant claim 22.
With respect to instant claim 23, Tsuzuki ([0020]) furthermore teaches that its composition containing mesoporous zinc oxide aggregates may have a total absorbance through a path length of 20 microns at 550 nm not greater than 0.15 (which converts to 86% or greater transmittance, as calculated by the Examiner based on the formula given by Tsuzuki in [0068]) when the composition includes zinc oxide aggregates at a concentration of at least 40 or 50% by weight of the total composition.  Although Tsuzuki does not expressly state the total mesopore volume for its mesoporous zinc oxide aggregates, Tsuzuki identifies its mesoporous zinc oxide aggregates as “ZinClear” (ZinClear-IM in LexFeel 7) (see Example 6 in [0088]), which is the zinc oxide product also used by applicant (see [0020] of present specification).  Thus, it is the Examiner’s position that Tsuzuki must teach instant limitation as to the total mesopore volume of at least 0.25 cm3 per gram.  Therefore, Ishida in view of (Grune’060 or Grune’661), Kabana and Laba, and further in view of Tsuzuki renders obvious instant claim 23.
Response to Arguments
Applicant argue that based on Ishida’s teaching ([0026]) that its zinc oxide and/or titanium dioxide is surface treated (hydrophobized), one skilled in the art would have performed surface treatment to hydrophobize zinc oxide and would not have used zinc oxide that was not surface-treated.  Applicant argue that none of the secondary references provide any basis for not surface-treating the zinc oxide.  Thus, applicant argue that instantly claimed sunscreen composition is not prima facie obvious over the cited combination of references.  However, for the reasons already explained above in Paragraph 11, Ishida in view of Grune’060 or Grune’661, Kabana and Laba does render obvious instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 14, 2022